Case 1:17-cv-02304-WFK-SMG Document 50 Filed 07/09/19 Page 1 of 2 PageID #: 1874




 UNITED STATES DISTRICT COURT
                                                                      ^ JUL09Z019 *
                                                                      %




 EASTERN DISTRICT OF NEW YORK
                                                      X
                                                                          'brooklyn office
 THE CONFEDERATION OF NORTH,CENTRAL
 AMERICAN AND CARIBBEAN ASSOCIATION                                        ORDER
 FOOTBALL,
                                                          No. l:17-CV-02304(WFK)(SMG)
                                Plaintiff,

                       - against -

 AUSTIN JACK WARNER,THE ESTATE OF
 CHARLES BLAZER,ELIZABETH MANZO,
 ESQ., Administrator CTA,substituted as parties on
  behalf of CHARLES BLAZER,
 SPORTVERTISING(NY),SPORTVERTISING
 (CAYMAN),EN PASSANT LTD.,EN
 PASSANT INC., MULTISPORT GAMES
  DEVELOPMENT INC.,
                                Defendants.




         The Court having entered a defaultjudgment against defendant AUSTIN JACK WARNER
  and following an inquest by affidavit on damages submitted on July 3, 2019, it is hereby:
         ORDERED and ADJUDGED that judgment is hereby entered in favor of Plaintiff the
  Confederation of North, Central America, and Caribbean Association Football("CONCACAF")
  and against Defendant Austin Jack Warner in the total amount of $79,146,771.75, plus post-
 judgment interest.

         This damages award is comprised of: a)compensatory damages in the amount of
  $21,406,426.29(on CONCACAF's claim under 18 U.S.C. § 1962 et seq., or alternatively on its
  breach offiduciary duty and fraud claims), which trebled is equal to the amount of
  $64,219,278.87(or, in the alternative, the amount after the Court's punitive :damages award is
  included on CONCACAF's common law claims); b)pre-judgment interest ijn the amount of

  $14,689,500.25; and c)attorney's fees in the amount of$237,992.63.
Case 1:17-cv-02304-WFK-SMG Document 50 Filed 07/09/19 Page 2 of 2 PageID #: 1875




  Dated: New York, New York
        July ^,2019

                                           s/William F. Kuntz, II

                                      By: The Honorable ^^liam F. Kuntz II
                                          United States District Oourt Judge
